Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.
Authorization for this examiner’s amendment was given in a telephone interview with Richard Shoop on 2/22/22.

The application has been amended as follows:
Independent claims 1, 12 and 21 are amended so that the claims appear as follows:
1. (Currently Amended) A method of manufacturing one or more dental appliances for incrementally moving teeth of a patient, the method comprising:
creating a treatment plan for incrementally moving teeth of the patient;
creating a virtual version of a mold based on the treatment plan;
creating the mold based on the virtual version of the mold, the mold being in a shape of a set of teeth of a jaw of the patient to be treated with the one or more dental appliances;
applying a first piece of material over the created mold to form a first part;

identifying a cut path for trimming excess material from the first part to form a first dental appliance;
trimming the first part along the cut path to remove the excess material without cutting into a surface of the mold using a laser of the laser trimming system so that the mold may be reused if desired and without mixing a material of the mold with a material of the first part, wherein the laser trimming system controls movement of the fixture in two or more axes of movement relative to the laser and wherein the laser trimming system controls one or more of the movement of the laser relative to the first dental appliance and power of the laser; wherein a feed rate of the first part relative to the laser is controlled and the laser is controlled so that  is limited; and
applying suction to remove debris created during trimming.

12. (Currently Amended) A method of manufacturing a first dental appliance and a second dental appliance for incrementally moving teeth of a patient, the method comprising:
creating a treatment plan for incrementally moving teeth of the patient;
creating a virtual version of a mold based on the treatment plan;
creating the mold based on the virtual version of the mold, the mold being in a shape of a set of teeth of a jaw of the patient to be treated with the first and second dental appliances;
applying a first piece of material over the created mold to form a first part;

trimming the first dental appliance along the cut path to remove the excess material without cutting into a surface of the mold using a laser of the laser trimming system, wherein the laser trimming system controls movement of the first part relative to the laser, wherein the laser trimming system applies suction to remove debris during trimming, wherein a feed rate of the first part relative to the laser is controlled and the laser is controlled so that  is limited;
removing the first dental appliance; and
reusing the mold to form the second dental appliance by:
applying a second piece of material over the created mold to form a second part; and
trimming the second part to remove excess material from the second part to form the second dental appliance without cutting into the surface of the mold.

21. (Currently Amended) A method for manufacturing a first dental appliance and a second dental appliance for incrementally moving teeth of a patient, the method comprising:
creating a treatment plan for incrementally moving teeth of the patient;
creating a virtual version of a mold based on the treatment plan;
creating the mold based on the virtual version of the mold, the mold being in a shape of a set of teeth of a jaw of a patient to be treated with the first and second dental appliances;

forming a first part by forming a first sheet of material over the mold;
identifying a cut path for trimming excess material from the first part;
trimming the first part along the cut path to remove the excess material without cutting into a surface of the mold and without mixing a material of the mold with the material of the first part using a laser of the laser trimming system to form the first dental appliance, wherein the laser trimming system controls movement of a fixture supporting the first part in two or more axes of movement relative to the laser and wherein the laser trimming system applies suction to remove debris during trimming, wherein a feed rate of the first part relative to the laser is controlled and the laser is controlled so that  is limited;
removing the first dental appliance from the mold; and
reusing the mold to form a second dental appliance by forming a second sheet of material over the mold to form a second part and trimming the second part to remove excess material from the second part to form the second dental appliance without cutting into the surface of the mold and without mixing the material of the mold with the material of the first part using the laser trimming system.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/27/21 and 11/23/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
	Claims 1-8, 10-17 and 19-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8, 10-11 and 32
Regarding claim 1, the prior art of record, Christoff et al. (US 20120061868) discloses a series of polymeric orthodontic appliances is made by providing a set of tooth analogs, each having a model crown that represents the shape of a corresponding tooth of the patient. The tooth analogs are moved along respective guides as needed to bring the associated model crown an incremental step toward or away from its desired position. The polymeric appliance is formed by placing a sheet of polymeric material over the model crowns after at least one tooth analog has been moved to create a desired model tooth arrangement (Christoff, see Fig. 1-Fig. 3 and their corresponding paragraphs). The prior art of record, Hilliard (US 20080141534) discloses a method for operating a robotic system for forming features in orthodontic aligners includes a control system, a platen for three-dimensional positioning of the aligner, a heating station for selectively heating a small region of the aligner, and a thermoforming station for manipulating the heated region to form a desired feature in the aligner, a laser cutting and trimming station can also be included to trim excess material from the aligner or to cut features into the aligner. The control system can include a processor with CAD software to enable a user to design features for aligners (Hilliard, see Fig. 8-Fig. 12 and their corresponding paragraphs). The prior art of record, Ow et al. (US 20100193482) 
However, regarding claim 1, the combination of prior arts does not describe:
creating a treatment plan for incrementally moving teeth of the patient; creating a virtual version of a mold based on the treatment plan; creating the mold based on the virtual version of the mold, the mold being in a shape of a set of teeth of a jaw of the patient to be treated with the one or more dental appliances; applying a first piece of material over the created mold to form a first part; positioning the first part and the mold on a fixture of a laser trimming system; identifying a cut path for trimming excess material from the first part to form a first dental appliance; trimming the first part along the cut path to remove the excess material without cutting into a surface of the mold using a laser of the laser trimming system so that the mold may be reused if desired and without mixing a material of the mold with a material of the first part, wherein the laser trimming system controls movement of the fixture in two or more axes of movement relative to the laser and wherein the laser trimming system controls one or more 

Claims 12-17 and 19-20
Regarding claim 12, the prior art of record, Christoff et al. (US 20120061868) discloses a series of polymeric orthodontic appliances is made by providing a set of tooth analogs, each having a model crown that represents the shape of a corresponding tooth of the patient. The tooth analogs are moved along respective guides as needed to bring the associated model crown an incremental step toward or away from its desired position. The polymeric appliance is formed by placing a sheet of polymeric material over the model crowns after at least one tooth analog has been moved to create a desired model tooth arrangement (Christoff, see Fig. 1-Fig. 3 and their corresponding paragraphs). The prior art of record, Hilliard (US 20080141534) discloses a method for operating a robotic system for forming features in orthodontic aligners includes a control system, a platen for three-dimensional positioning of the aligner, a heating station for selectively heating a small region of the aligner, and a thermoforming station for manipulating the heated region to form a desired feature in the aligner, a laser cutting and trimming station can also be included to trim excess material from the aligner or to cut features into the aligner. The control system can include a processor with CAD software to enable a user to design features for aligners (Hilliard, see Fig. 8-Fig. 12 and their corresponding paragraphs). The prior art of record, Ow et al. (US 20100193482) 
However, regarding claim 12, the combination of prior arts does not describe:
creating a treatment plan for incrementally moving teeth of the patient; creating a virtual version of a mold based on the treatment plan; creating the mold based on the virtual version of the mold, the mold being in a shape of a set of teeth of a jaw of the patient to be treated with the first and second dental appliances; applying a first piece of material over the created mold to form a first part; identifying a cut path for trimming excess material from the first part; trimming the first dental appliance along the cut path to remove the excess material without cutting into a surface of the mold using a laser of the laser trimming system, wherein the laser trimming system controls movement of the first part relative to the laser, wherein the laser trimming system applies suction to remove debris during trimming, wherein a feed rate of the first part relative to the laser is controlled and the laser is controlled so that brittleness at an edge of the cut path is limited; removing the first dental appliance; and reusing the mold to form the second dental appliance 

Claims 21-30
Regarding claim 21, the prior art of record, Christoff et al. (US 20120061868) discloses a series of polymeric orthodontic appliances is made by providing a set of tooth analogs, each having a model crown that represents the shape of a corresponding tooth of the patient. The tooth analogs are moved along respective guides as needed to bring the associated model crown an incremental step toward or away from its desired position. The polymeric appliance is formed by placing a sheet of polymeric material over the model crowns after at least one tooth analog has been moved to create a desired model tooth arrangement (Christoff, see Fig. 1-Fig. 3 and their corresponding paragraphs). The prior art of record, Hilliard (US 20080141534) discloses a method for operating a robotic system for forming features in orthodontic aligners includes a control system, a platen for three-dimensional positioning of the aligner, a heating station for selectively heating a small region of the aligner, and a thermoforming station for manipulating the heated region to form a desired feature in the aligner, a laser cutting and trimming station can also be included to trim excess material from the aligner or to cut features into the aligner. The control system can include a processor with CAD software to enable a user to design features for aligners (Hilliard, see Fig. 8-Fig. 12 and 
However, regarding claim 21, the combination of prior arts does not describe:
creating a treatment plan for incrementally moving teeth of the patient; creating a virtual version of a mold based on the treatment plan; creating the mold based on the virtual version of the mold, the mold being in a shape of a set of teeth of a jaw of a patient to be treated with the first and second dental appliances; applying a first piece of material over the created mold to form a first part; forming a first part by forming a first sheet of material over the mold; identifying a cut path for trimming excess material from the first part; trimming the first part along the cut path to remove the excess material without cutting into a surface of the mold and without mixing a material of the mold with the material of the first part using a laser of the laser trimming system to form the first dental appliance, wherein the laser trimming system controls movement of a fixture supporting the first part in two or more axes of movement relative to the laser and wherein the laser 

Claim 31
Regarding claim 31, the prior art of record, Christoff et al. (US 20120061868) discloses a series of polymeric orthodontic appliances is made by providing a set of tooth analogs, each having a model crown that represents the shape of a corresponding tooth of the patient. The tooth analogs are moved along respective guides as needed to bring the associated model crown an incremental step toward or away from its desired position. The polymeric appliance is formed by placing a sheet of polymeric material over the model crowns after at least one tooth analog has been moved to create a desired model tooth arrangement (Christoff, see Fig. 1-Fig. 3 and their corresponding paragraphs). The prior art of record, Hilliard (US 20080141534) discloses a method for operating a robotic system for forming features in orthodontic aligners includes a control system, a platen for three-dimensional positioning of the aligner, a heating station for selectively heating a small region of the aligner, and a thermoforming station for 
However, regarding claim 31, the combination of prior arts does not describe:
creating a treatment plan for incrementally moving teeth of the patient; creating a virtual version of a mold based on the treatment plan; creating the mold based on the virtual version of the mold, the mold being in a shape of a set of teeth of a jaw of the patient to be treated with the one or more dental appliances; applying a first piece of material over the created mold to form a first part; positioning the first part and the mold on a fixture of a laser trimming system; identifying a cut path for trimming excess material from the first part to form a first dental appliance; trimming the first part along the cut path to remove the excess 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117